202 F.2d 280
53-1 USTC  P 9242
COMMISSIONER OF INTERNAL REVENUE, Petitionerv.HARRIMAN RIPLEY & CO., Incorporated, Successor By Merger ToCramp Shipbuilding Company, Respondent.
Nos. 10911, 10912.
United States Court of Appeals Third Circuit.
Argued Feb. 20, 1953.Decided March 6, 1953.

Hilbert P. Zarky, Washington, D.C.  (Charles S. Lyon and H. Brian Holland, Asst. Attys.  Gen., Ellis N. Slack, Lee A. Jackson and Hilbert P. Zarky, Sp. Assts. to Atty. Gen., on the brief), for petitioner.
Thomas Reath, Philadelphia, Pa.  (Calvin H. Rankin, Frederick E. S. Morrison and Drinker, Biddle & Reath, Philadelphia, Pa., on the brief), for respondent.
Before KALODNER, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
The Tax Court has allowed respondent, a taxpayer, certain amortization deductions claimed to be authorized by a closing agreement.  Under the facts as stipulated the Tax Court, 17 T.C. 516, has properly construed and applied the closing agreement.


2
The decisions will be affirmed.